This was an action for personal injuries brought by the defendant in error against the plaintiff in error. The defendant in error and one, G. C. Phillips, were both employees of the plaintiff in error. Phillips assaulted and beat the defendant in error by striking him in the face several times with his fist. The trial resulted in a verdict and judgment for $1250, from which the instant writ of error was taken.
It is contended that the declaration is insufficient that it is not shown that the assault made was in the scope of Phillips' employment, that it is not shown that Phillips and the defendant in error were fellow servants, and that Section 4377 Compiled General Laws of 1927 was not followed in the admission of the evidence of written statements.
We have examined these and other questions raised and we have reached the conclusion that none of them show that harmful error was committed. The evidence does not show that any substantial, material, or permanent injury was caused the defendant in error. At best it shows some skin cuts or bruises preceded by an assault. In this state of the evidence the verdict was excessive. It will be permitted to stand for the sum of $500. If the defendant in error will within thirty days enter a remittitur for the balance *Page 749 
the judgment will be permitted to stand, otherwise the cause will be reversed for a new trial.
Affirmed on remittitur.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., not participating.